     Case 1:18-cv-00950-LO-JFA Document 73 Filed 01/18/19 Page 1 of 1 PageID# 944



                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA


SONY MUSIC ENTERTAINMENT, et al.,

         Plaintiffs,

v.
                                                         Case No. 1:18-cv-00950-LO-JFA
COX COMMUNICATIONS, INC., et al.,

         Defendants.




                                        NOTICE OF HEARING

             PLEASE TAKE NOTICE that on Friday, January 25, 2019, at 10:00 a.m., or as soon

     thereafter as counsel may be heard, Plaintiffs will present oral argument in support of their Motion

     to Compel (ECF No. 70).

                                                                    Respectfully Submitted,


Dated January 18, 2019                                              /s/ Scott A. Zebrak   /
                                                                    Scott A. Zebrak (38729)
                                                                    Matthew J. Oppenheim (pro hac vice)
                                                                    Jeffrey M. Gould (pro hac vice)
                                                                    OPPENHEIM + ZEBRAK, LLP
                                                                    4530 Wisconsin Avenue, NW, 5th Floor
                                                                    Washington, DC 20015
                                                                    Tel: 202-480-2999
                                                                    scott@oandzlaw.com
                                                                    matt@oandzlaw.com
                                                                    jeff@oandzlaw.com

                                                                    Attorneys for Plaintiffs
